Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 11 is added, and claims 1-11 are pending.

Pending claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Yagishita et al. (JP 2001-315286 A1), Gebauer et al. (US 2014/0050928 A1) and Mizawa et al. (US 2012/0133077 A1) teaches a decorative material comprising a base material {meets the claimed substrate}, a pattern layer along with synchronized pattern on the base material, an abrasion or wear resistant matte resin layer {meets the claimed first gloss adjusting layer} on the pattern layer, and a patterned glazing resin layer {meets the claimed second gloss-adjusting layer} on the abrasion or wear resistant matte resin layer.  The combination of the prior arts teaches the matting agent is silica surface treated with a wax which is a hydrophobic material.  The combination of the prior arts teaches the abrasion or wear resistant matte resin layer comprises a silane coupling agent having an amino group.  However, Yagishita, Gebauer and Mizawa either singly or as a combination do not teach or suggest the claimed MB/MA ratio range as recited in claim 1.  In addition, the specification shows .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




BS
March 27, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785